DETAILED ACTION
	Claims 1, 2, and 5-17 are currently pending in the instant application.  Claims 1, 2, 5, 7, and 8 appear allowable.  Claims 6 and 17 are withdrawn from consideration as being for non-elected subject matter.  Claims 10-16 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I and the species: 
    PNG
    media_image1.png
    167
    263
    media_image1.png
    Greyscale
 in the reply filed on 27 July 2020 has been previously acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the entirety of Group I which also appear allowable over the prior art.   
Claims 1, 2, 5, and 7-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-16 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6 and 17 directed to the invention(s) of groups II and IV-XIV do not require all the limitations of an allowable product claim, and have NOT been rejoined.  In regards to claim 6, please note that p and q are defined differently throughout claim 6, and differ in multiple instances from the elected group I.  See for example, wherein in instant claim 1, p is 0 and q is 2, however, in claim 6, some steps allow p to be 1 or 2 and q to be 0.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 27 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 1 August 2022 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the 35 USC 112(b) rejection of claims 1, 2, 7, and 9.
Applicant’s amendment has overcome the ODP rejection over US Patent No. 8,846,670 and has overcome the 35 USC 103 rejection over WO 2011/001113 as Ra has been amended to be monocyclic heteroaryl.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disease capable of being modulated by inhibiting the Vps34/PIK3C3 pathway does not reasonably provide enablement for the treatment of any other disorder or the prevention of any disorder  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case,
The nature of the invention
	The nature of the invention of claims 10-16 are methods of treating and preventing a multitude of diseases such as cancer.  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat or prevent which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
	The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
Applicants are claiming the treatment and prevention of various diseases such as , cancer. 
	For example, Applicants claims are for the treatment and prevention of various cancers.  The state of the prior art is that cancer therapy remains highly unpredictable.  The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531)  Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them.   It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs.  These example shows that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols.
Hence, in the absence of a showing of correlation between all the diseases claimed as capable of treatment and prevention by the administration of the compounds of the claims one of skill in the art is unable to fully predict possible results from the administration of the compound of the claims due to the unpredictability, for example, since it is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy.
The amount of direction or guidance present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable and preventable on pages 88-91.  Additionally, in vitro data is found on page 457.  
The uses covered by the claims are not enabled based solely on the assay testing reported in the specification.  Various studies reported for compounds in clinical development rely on animal models and not simply assay testing as done herein.  Note Hoffman V. Klaus 9 USPQ2d 1657 regarding the standard of testing that is necessary to establish the likelihood of in vivo use.  Also see Ex parte Powers 220 USPQ 925.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art.  See for example, In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.  Any evidence relied on by applicants must clearly show a reasonable expectation of in vivo success for any additional diseases that may still be embraced in response to this action.  See MPEP 2164.05(a).  
Additionally, for example, in regards to the treatment and prevention of specific cancers, in general, cell culture studies are not considered, in the cancer arts, to be reliably predictive of effects in cancer treatment, in vitro assays cannot easily assess host-tumor and cell-cell interactions that may be important in the malignant state and cannot duplicate the complex conditions of in vivo therapy. This is because characteristics of cultured cell lines generally differ significantly from the characteristics of a primary tumor.  Those of skill in the art recognize that in vitro assays are useful to screen the effects of agents on cells.  However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared with the very narrowly defined and controlled conditions of an in vitro assay does not permit a simple extrapolation of in vitro assays to human therapeutic efficacy with any reasonable degree of predictability.
Further, there is no disclosure regarding how all types of diseases claimed having diverse mechanisms are treated or prevented.  Receptor activity is generally unpredictable and a highly structure specific area, and the data provided of is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat or prevent the extremely difficult diseases embraced by the instant claims.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The breadth of the claims
The breadth of the claims 10-16 are methods of treating and preventing a multitude of diseases such as cancer.  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases out of the multitude claimed would be benefited by the administration of the compound of the claims.
The level of the skill in the art
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compound of the instant claims for the treatment of the various claimed diseases and disorders as a result necessitating one of skill to perform an exhaustive search for which disorders can be treated or prevented by what compounds of the instant claims in order to practice the claimed invention. 
	Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods.  In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated or prevented by the compound encompassed in the instant claim, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 14 and 15, the phrases “in particular”, "such as", and the parenthesis render the claims indefinite because it is unclear whether the limitations following the phrase or within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					4 November 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600